Citation Nr: 1116534	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-18 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome.  

3.  Entitlement to service connection for gout.  

4.  Entitlement to service connection for a duodenal ulcer, also claimed as peptic ulcer disease (gastrointestinal disability)

5.  Entitlement to service connection for chronic upper respiratory infection (respiratory disability).  

6.  Entitlement to service connection for chronic bronchitis.  

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

8.  Entitlement to a compensable disability rating for hiatal hernia and gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The Veteran does not have a back disability that had onset during his active service, manifested within one year of separation from active service, or is etiologically related to his active service.  

2.  The Veteran does not have right carpal tunnel; arthritis of his right wrist did not manifest during service or within one year of separation from service and he does not have a right wrist disability that had onset during or is etiologically related to his active service.  

3.  The Veteran has not had gout at any time since he filed his current claim.  

4. The Veteran did not have a duodenal ulcer during his active service or symptoms of a duodenal ulcer until many years after his separation from active service and he has not had a duodenal ulcer that is etiologically related to his active service.  

5.  The Veteran has not had chronic upper respiratory infections at any time since he filed his current claim.  

6.  The Veteran has not had chronic upper bronchitis at any time since he filed his current claim.  

7.  A VA psychiatrist has determined that the Veteran has PTSD as the result of in-service stressors that involved fear of hostile military activity.  

8.  The Veteran's GERD and hiatal hernia results in pyrosis, regurgitation and occasional vomiting but does not result in substernal or arm or shoulder pain or any combination of symptoms productive of considerable or greater impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 

2.  The criteria for service connection for a right wrist disability, to include carpal tunnel syndrome, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  The criteria for service connection for duodenal ulcer, also claimed as peptic ulcer disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

5.  The criteria for service connection for chronic upper respiratory infections have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

6.  The criteria for service connection for chronic bronchitis have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

7.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010), § 3.304 (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010)).   

8.  The criteria for a disability rating of 10 percent, but no higher, have been met for GERD and hiatal hernia.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7346 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis and peptic (duodenal and gastric) ulcers, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In cases where a veteran has engaged in combat with the enemy, VA will accept as sufficient proof of service connection for any disease or injury alleged to have been incurred in or aggravated by such service satisfactory or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the absence of an official record of such incurrence or aggravation in such service.  38 U.S.C.A.  § 1154(b).  Reasonable doubt is to be resolved in favor of the veteran.  Id.  Service connection may be rebutted by clear and convincing evidence to the contrary.  Id.

Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service. Id.; see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  The evidence must be at least in equipoise as to a current disability and a nexus between that disability and the in-service disease or injury for VA to establish service connection.  

In the instant case, the Veteran has alleged that he was in combat.  However, he does not state that he actually engaged in combat with the enemy.  Rather he states that he was involved, as an aviation mechanic with a U.S. Navy helicopter squadron, with the rescue of persons in Vietnam and claims to have observed another helicopter receive rocket fire and to have been present on a base that was attacked by the enemy.  

Regardless, the Board need not decide whether he engaged in combat with the enemy to render this decision.  As to his back and right wrist claims, he contends that he injured his wrist repairing aircraft and injured his back either by repetitive carrying or by jumping off of an aircraft.  But in either case, there are service treatment records of his complaints and neither involves a case of an unreported injury.  Therefore application of § 1154(b) would not mater.  See Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (noting that the purpose of section 1154 (b) was "to overcome the adverse effect of a lack of official record of incurrence or aggravation of a disease or injury and treatment thereof" (citing H.R.Rep. No. 1157, 77th Cong., 1st Sess. (1941), reprinted in 1941 U.S.C.C.A.N. 1035)).  

As to his claim for service connection for gout, chronic bronchitis, and chronic upper respiratory infections he does not have the claimed disabilities so application of  § 1154(b) does not matter.  As to his claim for service connection for a duodenal ulcer, he does not contend that this is not documented in his record but rather contends that it is documented as stomach pain and vomiting.  That he had these symptoms is not disputed.  Hence, the application of § 1154(b) does not matter as to that claim.  

The Board grants his appeal as to service connection for PTSD without need to determine if he engaged in combat with the enemy.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Most of the probative value of a medical opinion lies in its reasoning.  Id. at 304.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  

Spine and wrist disabilities

In June 2006 the Veteran reported that he injured his low back on March 25, 1967, that the condition never fully healed, that he has had continuous symptoms since service.  He reported that he sought medical treatment within one year of discharge from service and thereafter but was unable to obtain records of that treatment because the physician who treated him, Dr. "C.F.," was deceased and the records were destroyed.  He reported that he sought treatment in the 1990s for his back as evidenced by records that he has submitted.  

As to his wrist, he reported that he was treated for a wrist injury on May 9, 1967, that the wrist never fully healed, that he has had continuous symptoms including pain, numbness, and tingling, since service.  As with his back, he reported that he sought and received treatment from Dr. C.F. during the 1970s, including a splint and anti-inflammatory/pain medication, but that Dr. C.F. was deceased and the records had been destroyed.  

Service treatment records document that on May 9, 1967 the Veteran reported that he had trauma of his right wrist 6 weeks earlier and pain on flexion.  By May 11 he continued to report right wrist pain and had some apparent ulnar hyperthesia.  He was placed in a volar splint and told to report back in 2 weeks at which time he was placed in a wrist cast for 4 weeks.  On June 21, 1967 the wrist cast was removed and he was told to do no heavy lifting or straining and to return if there was no improvement.  There are no more reports of his wrist from that point through the remainder of his service, which ended in 1970.  

Service personnel records document that the Veteran is authorized to wear the Vietnam Service Medal with two bronze stars by virtue of having served aboard Helicopter Attack Squadron Three from January 1968 to November 1968.  On March 25, 1968 he complained of low back pain with numbness of the left lower extremity since the day before.  He reported pain in the sciatic notch and the left thigh.  He reported that this had onset while he was driving a truck and that he had suffered a back injury in 1966 from pole vaulting which was treated by a chiropractor.  He was told to return to clinic in the morning for a repeat examination.  The next day he claimed improvement, that he no longer had numbness and his low back pain was minimal.  He stated that he would observe for any recurring symptoms.  There are no further reports of back problems during service.  

These records are evidence against his claims.  This is because, as to his low back, the records show one occurrence of back pain which he reported was better the next day and no further mention of the back pain, tending to show that the condition resolved.  

As to his wrist, the records are unfavorable to his claim for the same reason, he had some difficulty in 1967 but there were no more reports of his wrist after that though he served until 1970.  The records show that the Veteran was diligent in reporting for treatment so the Board would expect to find records of symptoms if he did indeed experience symptoms later during service.  

The Veteran has submitted private treatment records from Kaiser Permanente relevant to these claims.  An August 14, 1996 treatment note documents his report of back pain for 10 years (1986) with some radiation into his right leg and a positive history of back strain.  He was diagnosed with a sacroiliac strain.  

An initial occupational health visit from September 16,1996 documents that the Veteran, who had been a shift supervisor for a packaging company for the past 2 years, came in for an evaluation of an injury that occurred on September 11, 1996.  He reported that he was getting up from a table, slipped on the cap of an ink pen, fell backwards onto the floor, and knew immediately that he had strained his back.  He reported that he felt pain in his low back and down the right buttocks and into his thigh and had a numb feeling in the area.  

As a past history, the Veteran reported that he had not had any injuries of his neck or back in the past, but had suffered only some very mild musculoskeletal problems due to the general activities of living and particularly when he worked long hours and many days per week.  

Such a statement from the Veteran himself provides highly probative evidence against his own claim. 

Physical examination revealed pain on motion with pain in his low back radiating into the right leg.  Straight leg raises were positive on the right.  The impression was marked mid and low back strain, with the injury directly work related, and permanent impairment undetermined.  A treatment note from September 19, 1996 documents that his mid and low back strain was improved.  

August 1998 notes document his reported back pain occurring when he swings his golf club and that he began exercising in response to high cholesterol findings from the previous winter.  

None of the records from private treatment providers make any mention of any right wrist symptoms.  

These records, as a whole, are also evidence against his claims.  As to his back, the records are particularly probative.  He reported in August 1996 that he had back problems for 10 years.  This places onset of his back problems in 1986, many years after service.  If he did indeed have back problems going back to service, as he has alleged, the Board would not expect him to have reported back problems of only 10 years duration.  Moreover, if he had been treated by Dr. G.F. for his back, the Board would expect some mention of that treatment in the context of seeking treatment for his back.  

It is important for the Veteran to understand that such clear contradictions in his prior statements regarding his back undermine his overall credibility with the VA, not simply for his back claim, but for all his claims. 

The September 1996 report is also important because it is highly probative of the Board's finding that the Veteran is not credible.  In August he reported that he had back problems for 10 years, yet, in September, only one month later, he reported that he had not had any past injuries of his back and that he had suffered only some very mild musculoskeletal problems due to the general activities of living and particularly when he worked long hours and many days per week.  This is inconsistent with his reports of injuring his back during service, which he described during a VA examination as jumping off of an airplane carrying ammunition.  Additionally, that he would report in September that he had only mild musculoskeletal problems and no back injuries, when reporting a slip and fall at work, but clearly knew that he had reported a month earlier that he had ten years of problems tends to show that the Veteran's reports of his physical conditions are made with disregard for the truth.  This impacts negatively on all of his claims for obvious reasons.  

As far as his wrist, he has characterized his wrist symptoms as continuous since service but while there are numerous records of treatment post service for symptoms of his neck and knees, as well as the aforementioned reports of back pain, those same records are noticeably without mention of his wrist.  This is not simply a case where the Board finds the lack of medical  report of wrist problems indicative of a lack of credibility with regard to report of continuity of symptomatology.  Rather, the context must be considered.  It is not believable that the Veteran would report joint problems, including relatively minor conditions (pain swinging a golf club) but never mention his wrist, which according to his reports to VA examiners have rendered him unable to hold tools without dropping them.  

For these reasons, the Board finds that the Veteran is not credible as to his reports of seeking treatment immediately after service for his back and his wrist.  Rather, what the Board finds is that the Veteran had one day of back pain during service and right wrist symptoms that resolved prior to separation from service and did not have any symptoms of chronic back or any wrist problems until many years after separation from service.  

In May 2007 the Veteran underwent VA Compensation and pension (C&P) neurologic, orthopedic, and general medical examinations.  

The examiner who conducted the general medical examination stated that she had reviewed his claims file.  She noted the Veteran's assertion that he had not been diagnosed with carpal tunnel syndrome but that a private physician had told him ten years earlier that he might have it.  He reported that during service he had excessive use of screwdrivers and he dropped tools and had weak grip and numbness.  He reported that these symptoms were only of his right hand.  

Physical examination found his right hand weaker than the left, despite his being right-handed.  He reported right hand pain during grip testing.  Sensory examination was intact to light touch and pinprick in both hands except the fingers of the right hand other than the index, where pinprick sensation was diminished.  X-rays showed degenerative changes of the right wrist.  A nerve conduction study was planned.  The examiner commented that the Veteran had symptoms suggestive of right carpal tunnel syndrome but his nerve conduction study was normal.  She noted that he was to see an orthopedic C&P examiner.  She offered no opinion as to whether he had a right wrist disability or whether there was any connection between his symptoms and service.  The date of transcription of the report was May 8, 2007.

The orthopedic examination report includes the examiner's statement that he had reviewed the Veteran's claims file.  During that examination the Veteran reported that his right wrist pain began in 1966 when he was working as an aircraft mechanic and all of the sudden began dropping wrenches and could not hold on to wrenches.  He told the examiner that they never really found out what the condition was but that he had residual numbness and weakness in his fingers and pain in his hand since that time.  

With regard to his back, the Veteran reported that he began having low back pain during service and described one occasion of loading ammunition and jumping with a full load of ammunition off of an airplane and had a significant pain in his lower back which shot down his right leg.  He reported that he suffered back pain and neurological symptoms of the right lower extremity post-service.  

Physical examination found some pain on range of motion of his thoracolumbar spine and normal neurological findings of his lower extremities.  He had pain of both wrists on shuck test and was positive for Tinel sign at the right carpal tunnel.  He was positive for median nerve compression test, which resulted in numbness and tingling of his middle and ring fingers and had somewhat weaker grip strength on the right as compared to the left.  Left side was negative for Tinel and median compression test.  

X-rays showed degenerative joint disease and degenerative disc disease of the lumbar spine as well as degenerative joint disease of the basal joint of his right wrist and arthritis of the basal joint of his left wrist.  

Diagnoses were moderate degenerative joint disease of the lumbar spine, carpal tunnel syndrome of the right hand, and basal joint arthritis of both hands.  

As to etiology, the examiner stated that he believed the major impairment of the Veteran's right carpal tunnel syndrome began during his military service and had continued since that time.  He provided no etiology opinion as to the lumbar spine pathology.  The date of transcription of the report was May 5, 2007.  

The neurological examiner stated that he did not have the claims file available for review during the May 2007 examination.  He recounted the Veteran's report of working as a mechanic during service and his report of difficulty with his right hand during service, including an incident using a screwdriver while working on an aircraft.  The Veteran reported that he was placed in a cast without much improvement in his symptoms during service.  As to his back, the Veteran reported that while serving in Vietnam he was doing a lot of lifting, carrying, and transport and began to have low back pains that radiated down his right leg.  He informed the examiner that he did not report to have this pain evaluated because he had what he described as a negative experience with the treatment for his hand and did not want to seem like a complainer.  He reported that he has had low back pain and right leg symptoms since Vietnam.  

Physical examination revealed decreased sensation of his right hand and pain of the basal joint of his thumb.  He did not have positive test for carpal tunnel syndrome and the wrist.  He had moderate discomfort on motion of his thoracolumbar spine and negative neurological findings of his lower extremities.  Assessment was paresthesia between the ring and long finger of his right hand, basal joint arthritis of his right hand, degenerative disc disease at L5-S1, and lumbar spondylosis.  

As to etiology, the neurological examiner stated that it is more likely than not that his right hand troubles began during service and that it sounded like the injury using a screwdriver during service began to cascade his hand problems.  As to his back. The examiner stated that the Veteran reported no symptoms prior to service and that it is more likely than not that the onset of his lumbar degeneration and back and leg complaints were during his overuse injury that he describes in moving heavy pallets while serving in Vietnam.  Date of transcription of the report was May 26, 2007.  There is no mention of an electromyography study in this report, although the examiner did indicate under a heading for laboratory data that radiographs of the wrist had been reviewed.  

Of record is a report of a nerve conduction velocity/electromyography study conducted May 18, 2007.  The conclusion was that it was a normal study with no electrophysiologic evidence of a median neuropathy of the wrist on either side.  The report was entered on June 4, 2007.  

Also of record is a document printed on August 9, 2007 in which the RO stated that the examiner who conducted the neurological examination in May 2007 did not have the claims file for review and had based his opinion on the history provided by the Veteran.  The RO noted that private treatment records documented that the Veteran's first complaint after discharge was an on the job injury in September 1996 and that the report showed that he denied any prior injuries to his back.  Also noted was that service treatment records showed one complaint of low back and left lower extremity numbness on one occasion in March 1968, he reported the next day that it had improved, and his 1970 discharge examination was normal.  The RO asked that the neurology examiner review the claims file and confirm or amend his opinion and furnish a rationale.  The RO also noted that the examiner who performed the "spine" examination in May 5, 2007 diagnosed right carpal tunnel syndrome but the diagnostic test of later than same month was normal.  The RO asked that the examiner review the results and amend or confirm the diagnosis of right carpal tunnel syndrome.  

A different examiner than the one who conducted any of the previous examinations dictated a report of a spine examination on September 28, 2007, reporting that he had reviewed the Veteran's claims file.  This physician noted that although the Veteran reported to the examiner on May 5, 2007 that he had injured his back while loading ammunition and jumping off of an airplane with ammunition, the service treatment records reveal that he was treated in March 1968 for one day duration of back pain which he reported the next day had improved.  This physician also noted that the Veteran reported in September 1996 that he injured his back at work and had not had any previous injuries.  Also noted by this physician was the August 1996 report of back pain of 10 years duration.  

This physician stated that the review of the records demonstrates that the Veteran at the time of the more recent injuries (1996) indicated that he did not have a history of back problems and found it probative that the Veteran's recollection of his back injury in service was inconsistent with what he reported during service.  He opined that as the result of this review, it is less likely than not that his current degenerative disk disease and lumbar spondylosis are related to an injury during service.  

Addressing the carpal tunnel syndrome, this physician remarked that the normal recent nerve conduction and electromyography study results requires that his diagnosis be amended from right carpal tunnel syndrome to right wrist pain without any known etiology for the pain.  

The Board finds that the preponderance of this examination evidence is also against a finding that the Veteran has a right wrist disability or low back disability related to his active service.  

The evidence favorable to his claims in this regard all depend on the Veteran's reports of his service and of the timing of his symptoms during and post service.  While one could view the May 2007 reports in which examiner's provided positive nexus opinions and diagnoses, the September 2007 opinion coupled with the service and private treatment records when taken with the Veteran's statements, tends to show that the information he provided to the examiner's was not accurate.  In short, the Veteran is not credible as to his reports of when he experienced symptoms involving his back.  

The Board has already discussed his 1996 post service records and the September 2007 examiner arrived at the same conclusion as the Board.  Here the Board also notes that the Veteran's accounts of his injuries are inconsistent and have the tenor of manufactured statements made for the sole purpose of obtaining VA compensation benefits.  He reported that he hurt is back jumping off of an aircraft with ammunition but that he did not report it because he was unhappy with the treatment he received for his wrist and did not want to appear as a "winer."  But his report of a wrist injury was in 1967 and he did report back symptoms after that wrist injury, notably in March 1968.  

Moreover, at that time he reported that he had a sore back and numbness down his left lower extremity from riding in a truck.  It simply does not follow that he would report this symptom, which did not involve apparently any trauma, but not report an injury involving trauma, such as jumping off of a plane with ammunition.  He would either report both or neither.  If he was concerned about being labeled as a malingerer or complainer it makes no sense that he would report the symptoms related to riding in a truck.  Moreover, when he got the neurology examination he did not mention the jumping off the aircraft incident but rather attributed his injury to lifting pallets.  These inconsistencies render the Veteran's accounts involving his back incredible.  

Similarly, his reports about his wrist are inconsistent.  The service records document his report of a wrist problem but refer only to 'trauma' of six weeks prior to seeking treatment.  He reported to one examiner that he began to suddenly drop wrenches during service, but to another examiner he referred to an incident involving using a screwdriver while working on an aircraft.  These inconsistencies lead the Board to the conclusion that the most accurate account of his wrist problem during service is what is reflected in the service treatment records - he had symptoms of his wrist in 1967 which resolved prior to separation from service in 1970.  

As to whether he has a right wrist disability currently is also doubtful.  There are no reports of symptoms of his wrist in any of the records he has submitted although there are reports of symptoms of other joints.  There are no reports of carpal tunnel syndrome although he alleges that he has carpal tunnel syndrome.  As to the findings of carpal tunnel syndrome in May 2007, those findings were based on Tinel sign which was present on one examination but not the other, and on his reports of weakness and numbness.  However, these were all either reports from the Veteran or tests which depend on his effort, for example hand grip strength, or his report of numbness and tingling.  The diagnostic test which he cannot influence by withholding effort or falsely reporting symptoms, the electromyography / nerve conduction study, showed no deficits.  Between the two, the Board finds the diagnostic tests which are not subject to the Veteran's effort to be the more probative as he has demonstrated his lack of credibility.  Therefore the Board finds that the Veteran has not had carpal tunnel syndrome of his right wrist at any time since he filed his claim.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Since he has not had carpal tunnel syndrome of the right wrist at any time since he filed his claim, service connection cannot be granted for that claimed condition.  

Although he has stated that his low back symptoms existed since service the private treatment records provide a different account.  Those records show that in August 1996 he reported back problems of 10 years duration thus placing the onset of any problems in 1986, many years after service.  Also troubling is his report a month later in which he reported that he had not had any injuries of his low back prior to his slip and fall at work.  These records tend to show that the Veteran is not credible when it comes to his reports of physical symptoms of having low  back symptoms since service.  It further shows that his lack of credibility has been present for many years as he reported in August 1996 that he had back problems for 10 years but after his slip and fall at work he reported that he did not have any prior back injuries and only mild musculoskeletal problems related to overwork.  These facts coupled with the service treatment records showing one report of back pain followed by a report that his back was better and then a separation examination without any mention of back problems tends leads the Board to the conclusion that the Veteran has not had continuous symptoms involving his low back since service but rather his back problems began no earlier than 1986.  Thus the etiology opinion that depended on his reported history, without review of the claims file, is not probative because it was based on an inaccurate factual foundation.  

The report from September 2007 however, that did take into account the documented medical history, which includes the Veteran's reports in 1996, is afforded considerable probative value because it is based on the Veteran's more accurate statements of his history.  The reason that the Board finds the 1996 statements of the Veteran's history more reliable than those made later is that he made the earlier statements in a context other than to obtain VA compensation benefits.  It is in the context of seeking VA compensation benefits that the Veteran has an interest in reporting continuous symptoms since service but he would not have that motivation prior to filing his claim with VA.  

As to his right wrist symptoms, the Board has considered that he does have symptoms now of some condition of the right wrist.  However, the Board cannot ignore his misrepresentation of continuity of symptomatology of his back when considering his reports of continuity of symptomatology of his right wrist.  

Given the Veteran's lack of credibility, the Board does not accept his reports that he was treated by Dr. C.F. immediately after service.  There is no credible evidence of manifestation of degenerative joint disease of his wrist or spine within one year of separation from active service and therefore the presumptive provisions for chronic diseases are not for application.  

Based on the service and post service evidence, as explained above, the Board finds the preponderance of the evidence is against the claims for service connection for right wrist and low back disabilities.  Hence his appeal as to these issues must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Gout

In June 2006, the Veteran reported that he had severe blisters and swelling of his feet during service and continued to suffer from foot pain throughout his service and following discharged.  He stated that he reported his pain to his physician, Dr. C.F. within one year of discharge from the military but that Dr. C.F. was deceased and his records had been destroyed.  He reported that he received pain medication through the 1970s and 1980s and reiterated that this was through Dr. C.F. whose records had been destroyed.  He reported that he sought treatment for pain of his feet in the 1990s and that records were submitted.  He reported that he was recently diagnosed with gout of the feet and he believes that this was caused by trauma suffered to his feet during service.  

Service treatment records include September and October 1966 notes documenting that the Veteran had blisters on his feet and swelling.  There are no further reports of any symptoms involving his feet and there is no mention of his feet on the April 1970 report of medical examination for the purpose of release from active duty.  There is no mention of gout.  

These records are evidence against the Veteran's claim because they tend to show that he did not have gout or any chronic problems with his feet during service.  Rather he had two instances of blisters and swelling which occurred early in his service with no further complaints during service.  

The earliest dated records of treatment of the Veteran's feet are post service February and March 1996 notes from Kaiser Permanente.  He reported problems with the plantar aspect of his second and third metatarsals, of two months duration.  He was assessed with a biomechanical imbalance with secondary neuritis and synovitis.  There is no report of gout or any history of symptoms prior to two months.  He was seen again by a podiatrist in August 1998 for neuroma and heel pain.  He denied any trauma and reported symptoms and treatment going back only several months.  He was diagnosed with a reaction to a splinter, a neuroma, second digit subluxation and collateral rupture due to cortisone injections.  There is no mention of gout or of long time symptoms.  September 1998 notes include his report of right foot pain with no known injury; Morton's neuroma was diagnosed.  

These records are also evidence against his claim.  According to the Veteran's reports made in the context of his claim for compensation he had problems with his feet right after service which continued to the present.  If this were true, the Board would expect some mention of chronic problems when he sought treatment in 1996.  Rather, his reports at that time include symptoms of only a few months.  None of these records show that he has gout.  

During the May 2007 general medical evaluation the Veteran reported that he had been diagnosed with gout right after discharge from service in 1970 and that he was told that it was related to prolonged standing on concrete during service.  He reported that he did not remember being prescribed medications but was told to drink lots of fluids and wear good shoes.  He also reported that two years ago he was told that he had gout and was treated with medication but did not know the name of the medication.  He reported being told to drink cherry juice but denied current medications.  He reported experiencing pain in the feet about once per year.  

The examiner stated that she was unable to locate any references to gout in the claims file 

Foot examination indicated no swelling or tenderness suggestive of acute gout.  There were no foot ulcers.  He feet were slightly cooler than the legs.  Foot x-rays showed degenerative changes of the metatarsophalangeal (MTP) joint of the great toe of each foot.  

The examiner did not diagnose gout.  She stated that the laboratory results show current normal uric acid level and his feet did not show evidence of acute gout flare up currently .  

The examination report tends to show that the Veteran does not have gout.  Although the Veteran reports that he was diagnosed with gout he has submitted no evidence to indicate that he has had gout during the course of his appeal and the examination report tends to show that he does not have gout.  The Board has not neglected to consider his report that he was diagnosed with gout immediately after service.  The Board finds the Veteran's demonstrated lack of credibility (as explained earlier in this document) to render the report unreliable.  Moreover, he does not have gout now, and has not demonstrated that he has had gout at any time since he filed his claim.  Hence, whether or not someone told him that he had gout right after service does not tend to show that service connection for gout is warranted.  

The preponderance of evidence shows that the Veteran does not have gout and has not had gout at any time since he filed his claim for compensation benefits.  As he does not have the claimed disability, his appeal as to the claim for service connection for gout must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peptic (duodenal) ulcers

In June 2006 the Veteran reported that began having recurring severe abdominal pains and flu like symptoms during service, that these were not properly diagnosed.  He stated that within a few months of discharge from the military he began seeing a local doctor, Dr. C.F., who told him that he had ulcers due to the stress of war and readjusting to civilian life.  He reported that Dr. C.F. was now deceased and all of his records had been destroyed.  He stated that the condition continued after service with the symptoms remaining the same.  He reported that he was admitted to a hospital in 1982 for bleeding ulcers and underwent surgery during which several duodenal ulcers were found.  He reported that several physicians have told him that he has ulcers due to the stress of his service.  He also reported that he experienced symptoms from the time of his military service until his surgery.  

Service treatment records document that the Veteran reported chills, vomiting, and stomach pain in April 1967 and had point tenderness in the right lower quadrant.  By the end of April 1967 he was feeling better and his abdomen was negative.  In January 1968 he reported upper abdominal pain of two month duration becoming progressively worse and made worse by spices, alcohol, fruit juices, and coffee.  He had no tenderness of the abdomen and the impression was hyperacidity.  In October 1968 he complained of nausea and diarrhea of one day duration.  There are no other reports of gastrointestinal problems and no mention of such on the April 1970 report of medical examination for the purpose of release from active duty.  

May 1982 notes from Oak Valley District Hospital are the earliest dated post service evidence relevant to his digestive system.  Notes on the day of admission, May 14, 1982, document his report that he had a history of indigestion and bloating going back to high school which was thought to represent a nervous stomach and had been treated with antacids with good resolution of symptoms.  The Veteran reported that he had not had much in the way of gastrointestinal symptoms until 1981 or so when he again noted the onset of occasional indigestion, some bloating, and flatulence.  A day prior to the note he noticed upper abdominal pain and a difference in his bowel habits.  Past medical history was recorded as no accidents, hospitalization for flu-like illness in 1977, an appendectomy in 1980, and a T & A (tonsillectomy and adenoidectomy) at age 15.  Impression was an upper gastrointestinal bleed probably secondary to acid peptic disease with current volume depletion and status post appendectomy.  

He was admitted May 14 and discharged May 18, 1982.  Discharge diagnoses listed on the hospital summary are duodenal ulcer and gastrointestinal hemorrhage secondary to the ulcer.  The summary indicates that he presented with pain, cramping, weakness, and pallor and reported black tarry stools of the previous twenty-four hours.  He was prescribed Tagamet and antacids and required four units of packed red blood cells.  Diagnostic tests revealed duodenal ulcers.  The section for past medical history notes that his past medical history was quite unremarkable and that he had been in good health all of his life.  

The next relevant notes are from May 1990 from Vancouver Clinic and document that the Veteran was assessed with mononucleosis, complained of nausea and vomiting and was prescribed Pepcid.  

April 1995 notes from Kaiser Permanente document the Veteran's report of epigastric pain of months duration with a history of ulcers.  He was diagnosed with gastroesophageal reflux.  In July 1995 he reported dizziness, a stiff neck, and vomiting of one day duration.  A January 1996 barium swallow conducted because the Veteran reported a two month duration of food getting stuck in his throat.  He was diagnosed with a small hiatal hernia.  November 1996 notes document the Veteran's report that he had an upper gastrointestinal bleed 15 years earlier which required four units of blood and another bleed 5 years later.  January 1997 notes mention hyperacidity, include a diagnoses of chronic duodenal ulcer, and recommend Prilosec and avoidance of certain foods, caffeine, and alcohol  

None of these private treatment records include any mention of the Veteran's military service or any report that stress of service and return to civilian life had anything to do with his symptoms.  If, as the Veteran asserts, he had been told by physicians that his duodenal ulcers were due to service the Board would expect to find at least some mention of such in the records dictated by his doctors.  The Board therefore finds the treatment records more probative of whether or not his duodenal ulcers were related to service than the Veteran's statements.  

During the May 2007 general medical examination, the Veteran reported that peptic ulcer disease was diagnosed around 1972 or 1973 and the examiner noted that the claims file showed diagnosis in 1982.  He denied recent hematemesis, and melena over the past 4 to 5 years.  He reported that when he throws up it is shortly after eating and that he has nausea daily and vomiting daily if he does not take ranitidine.  He reported daily heartburn.  He denied recent gastrointestinal work up or that he had a primary care provider.  He reported regular bowel movements, good appetite, and stable weight.  He denied hematochezia.  

Physical examination revealed mild tenderness in the epigastrium but no rebound tenderness.  He had positive bowel sounds.  He was to be scheduled for  an upper gastrointestinal series and lab work.  

The upper gastrointestinal series report includes an impression of hiatal hernia with a B ring with positional gastroesophageal reflux to the thoracic inlet which cleared well.  There was normal small bowel follow-through.  

The examiner diagnosed peptic ulcer disease, evidence of hiatal hernia, gastroesophageal reflux on upper gastrointestinal series with normal mucosa of stomach and duodenum.  

In a comment section, the examiner stated that January 1968 treatment records referred to hyperacidity and that it is as likely as not that his gastroesophageal reflux symptoms were present during service.  The RO has already established service connection for that condition and the Board addresses the Veteran's appeal as to that issue in a later section of this document.  

This examination report is against a grant of service connection for  peptic/duodenal ulcers.  The examiner's opinion that his gastroesophageal reflux had onset during service combined with her findings tends to show that his duodenal ulcers did not have onset or are related to his service.  Although she did not specifically state so, the fact that she examined him with regard to all of his reported digestive system conditions and opined that one of those conditions was related to service is sufficient to determine that there was no relationship between his service and peptic his peptic ulcers.  Clearly, she reviewed his service treatment records and would not have singled out gastroesophageal reflux as related to service if there were other digestive system conditions that were related to service.  

Of note, a peptic ulcer is defined as an ulceration of the mucous membrane of the esophagus, stomach, or duodenum, caused by action of the acidic gastric juice; and duodenal ulcer is defined as a peptic ulcer in the duodenum.  See Dorland's Illustrated Medical Dictionary 1980 (30th. ed. 2003).  Although the Veteran has referred to these as two different conditions, the record shows that he was never found to have an ulcer of the esophagus or stomach; his duodenal ulcer is his peptic ulcer.  

This finding by the examiner is consistent with the statements of the Veteran recorded in the Oak Hills Hospital records.  Those records document that the Veteran reported that he had a history of indigestion and that he had not had much in the way of gastrointestinal symptoms until the last year.  This report is consistent with the examiner's findings and is compelling evidence that his duodenal ulcer did not have onset until many years after service.  

The Board finds the Veteran's report that he was diagnosed with ulcers by Dr. C.F. shortly after service and that Dr. C.F. told him he had ulcers due to service to be not credible.  It is unbelievable that he would have presented with symptoms in 1982 and not have informed the medical staff that he had already been diagnosed with ulcers.  Rather, if he had been diagnosed with ulcers in the past, and had suffered from ulcers since service, as he alleged during the course of the claim, it follows that when in gastrointestinal distress and seeking treatment , as he was in 1982, he would not neglect to mention that he had been diagnosed with ulcers.  Thus the Board finds that the first time the Veteran was found to have ulcers was in 1982.  

As to the Veteran's opinion that his abdominal pain and vomiting during service indicates that he had duodenal ulcers at that time, the Board finds his opinion is not competent evidence.  He was only found to have ulcers in 1982 by undergoing an esophagogastroduodenoscopy.  It follows that if medical personnel resorted to an invasive diagnostic test to diagnose his condition, then his lay opinion based on no such prior study is not competent evidence.  The Board has considered that he could possibly be relating the symptoms in 1982 to the symptoms he experienced during service but there is no competent evidence of record to show that there is any subjective difference in such symptoms.  

The Veteran's non-credible reports are outweighed by the medical evidence in this case.  The preponderance of the evidence is thus against his claim for service connection for peptic ulcer/duodenal ulcer disease and the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bronchitis and upper respiratory infections

In June 2006, the Veteran reported that he began having upper respiratory infections during service, these recurred during his enlistment, after his service, and to the present.  He reported that he sought medical treatment such within one year of being discharged from the military and frequently thereafter and that this treatment was provided by Dr. C.F. who was deceased and all of his records had been destroyed.  He stated that his treating physician told him that the condition was likely due to a virus that his body was unable to recognize and/or combat which he contracted while service in the military.  The Veteran stated that he believed this condition is relate do exposure to a virus or chemicals while in the military.  

Service treatment records document that the Veteran reported chills, headache, and sore throat in October and November 1966 and was assessed with an upper respiratory infection and pharyngitis.  He reported sore throat and headache in October 1967 and was diagnosed with upper respiratory infection and probable viral syndrome.  He again reported a sore throat in January 1968.  There is no mention of respiratory problems in the April 1970 report of medical examination for the purpose of release from active duty.  

These records are evidence against his claims.  He complained of upper respiratory symptoms during service but was never found to have bronchitis so it does not follow that bronchitis had onset during service.  The records reflect isolated incidents of acute conditions. That there is no mention of his upper respiratory infection, pharyngitis, or viral syndrome for most of his service and no mention in these records that these were chronic conditions.   

The earliest dated post service treatment records relevant to the respiratory system are notes from Vancouver clinic that document that the Veteran had hayfever symptoms and mild bronchospams in May 1992.  A July 1994 treatment note from Kaiser Permanente documents that the Veteran had pneumonia.  In January 1995 he reported coughing, fatigue and body aches.  And was diagnosed with an upper respiratory infection and acute bronchitis.  An April 1995 report shows that he was negative for strep per a throat culture.  He was again diagnosed with bronchitis in October 1996.  In March 1998 he reported a sore throat of two days duration.  

None of these records include any reports that one would expect if the Veteran had chronic respiratory disease with onset during service.  There is no mention of a chronic condition, just isolated incidents of bronchospasm, pneumonia, respiratory infection, and bronchitis.  

During the May 2007 general medical examination the Veteran reported chronic bronchitis diagnosed by a private doctor right after release from active service in 1970, and dyspnea on exertion.  He denied shortness of breath at rest or chronic cough or hemoptysis.  He denied a diagnosis of asthma.  He reported that he has sinus infections about once per year which are treated with 10 days of antibiotics and that he had his last infection about one year ago.  He reported that the infections do not involve a fever but do involve thick drainage in his throat.  

Physical examination revealed no throat exudates and tympani membranes were clear bilaterally.  He had mild tenderness over the left maxillary sinus and dry discharge in the left nasal cavity.  Chest examination was clear to auscultation.  Sinus x-rays showed no evidence of acute or chronic sinusitis.  Chest x-ray showed no airspace disease.  Pulmonary function tests were normal, with no evidence of upper airway obstruction.  

The examiner diagnosed a past history of tobacco abuse, recurrent bronchitis.  She also diagnosed recurrent sinusitis.  

This examination report is evidence against the Veteran's claims for service connection for respiratory diseases.  Although he was diagnosed with recurrent sinusitis and recurrent bronchitis, there is no diagnosis of chronic conditions.  

The Board has taken into consideration the Veteran's report that he was treated for these conditions immediately after service.  At this point, the Board must note the similarity in all of his claims with regard to treatment after service.  In all instances he asserts that he was treated within one year of discharge from service.  Yet, there is no mention in any of the treatment records that he has submitted that he has been chronically ill from numerous diseases or injury residuals all of his post-service life.  Moreover, his reports of symptoms and treatment of all of the claimed conditions since service is inconsistent with his representation of his health as found in the May 1982 Oak Valley District Hospital notes.  There, he reported that he had been in good health all of his life, as shown in the history and physical notes dated May 15, 1982 and the only reported illnesses in the notes dated May 14, 1982, is a 1977 hospitalization for a flu-like illness.  

These notes are particularly probative of a finding that he had no chronic condition since service.  

The Board has not neglected to consider the Veteran's assertion that he was told by a physician, Dr. C.F., that his respiratory symptoms were due to exposure to a virus or chemicals during service.  The Board does not believe his account.  According to the Veteran this physician or some other physicians have told him that all of his claimed disabilities are due to service.  The Board simply finds it unbelievable that a competent physician or physicians have determined that all of his claimed disabilities are due to service, but that he would report in 1982 that he had been in good health his whole life.  

The preponderance of evidence of record shows that the Veteran does not have chronic upper respiratory infections or chronic bronchitis but rather has recurrent acute sinusitis and acute episodes of bronchitis.  As the preponderance of evidence is against his claim for service connection for chronic bronchitis and chronic upper respiratory infections, his appeal as to these issues must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


PTSD

In June 2006 the Veteran reported that he experienced combat while serving in Vietnam, served on helicopters that conducted rescue missions, extracted the wounded, and witnessed dead soldiers and civilians.  He reported that within one year of discharge from the military he sought medical attention for stress symptoms associated with military service, including ulcers, hiatal hernia, depression, nightmares, flashbacks, etc.  He stated that he was unable to get these records because the records had been destroyed and the doctor was no longer in practice.  He reported that he had symptoms since service and described the symptoms.  

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id., see also 38 C.F.R. § 4.125(a) (2010).

The evidence required to establish the occurrence of an in-  service stressor depends upon whether the veteran engaged in combat with the enemy. 38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the veteran engaged in combat with the enemy  and the claimed stressor is related to that  combat, in the absence of clear and  convincing evidence to the contrary, and  provided that the claimed stressor is  consistent with the circumstances,  conditions, or hardships of the veteran's  service, the veteran's lay testimony alone  may establish the occurrence of the claimed  in-service stressor.

The ordinary meaning of the phrase "engaged in combat with the  enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran  have participated in events constituting an actual fight or  encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id. Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military  citations or other supportive evidence.  West v. Brown, 7 Vet.  App. 70 (1994).

VA recently revised the rule which addresses service connection for PTSD.  75 Fed. Reg. 39843 (July 13, 2010).  That revision applies to all claims pending before VA on or after the rule's effective date as is applicable here, and is as follows.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (as amended).  

Service treatment records make not mention of any reports of psychiatric symptoms.  

Service personnel records show that the Veteran served in the U.S. Navy and was attached to the Helicopter Attack Squadron Three, Vung Tau, Republic of Vietnam and is authorized to wear the Vietnam Service Medal with two bronze stars for his service with that squadron from January 1968 to November 1968.  These records show that he served as an aviation mechanic.  

In a June 2006 writing, the Veteran explained that he served aboard helicopters that conducted rescue missions from hostile combat zones.  He also submitted two articles from the internet, dated October 18, 2007, that described operations of other squadrons that are not inconsistent with what the Veteran has described in his written statements and during his June 2007 C&P examination.  

That June 2007 examination report includes his report of an incident where he was in a helicopter and two of his friends who served as door gunners were in another helicopter that was hit by a missile and he helped extract their bodies from that helicopter.  He also referred to an event where his base was overrun by the enemy, explaining that he was frightened that he would be killed.  He reported numerous symptoms related to those events.  The VA psychiatrist who examined him diagnosed PTSD and recurrent unipolar depression associated with his Vietnam traumatic experiences.  He summarized his report as follows:  "This is a 58 year-old, Vietnam veteran who easily makes criteria for posttraumatic stress disorder in an interview that had face credibility.  I believe all of his GAF impairment is due to posttraumatic stress disorder."  

It is clear from this report that a VA psychiatrist diagnosed the Veteran with PTSD based on the Veteran's fear of hostile military activity.  As the only stressors discussed were those described in the preceding paragraph and the symptoms, such as nightmares of the events, were about the events, it is also clear that this diagnosis is adequate to support the diagnosis and that his symptoms are related to the claimed stressors.  The description of the stressors is consistent with the regulatory description of "fear of military or terrorist activity," the evidence of record does not demonstrate that the Veteran is not credible as to his reports in this context, and the claimed stressors are consistent with the places, types, and circumstances of his service.  

Essentially the only evidence against this claim is the general lack of credibility that he has demonstrated with regard to his other claims.  This, however, is insufficient for the Board, at this time, to find that the evidence unfavorable to a grant of service connection for PTSD outweighs the evidence favorable to a grant of service connection for PTSD.   The Board therefore finds that the Veteran's lay testimony is sufficient to establish the occurrence of the claimed in-service stressors.  As he has been diagnosed with suffering from PTSD due to these in-service events, service connection for PTSD and for recurrent unipolar depression (also found to be the result of his service) must be granted.  

The nature and extent of the disability related to service is not before the Board at this time. 

Increased rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Service connection for GERD and hiatal hernia was established in the October 2007 rating decision and a zero (noncompensable) disability rating was assigned under the criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7346, for hiatal hernia.  The Board finds no other appropriate schedular criteria upon which to rate this disability.  

A 60 percent rating is assigned where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 10 percent rating is assigned when the disease exhibits two or more of the symptoms for the 30 percent evaluation of less severity.  Id.

In every instance where the rating schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.  

Evidence probative of the extent of disability suffered by the Veteran at any time during since he filed his claim is found in his statements and the May 2007 examination report.  Kaiser Permanente records from 1997 show that the Veteran was prescribed Prilosec in 1997 for hyperacidity.  His statement received in June 2006 and the private treatment records refers to symptoms during service and prior to 1996 but is not specific as to any symptoms or level of disability within a decade of when he filed his claim in 2006 and therefore is not probative of a compensable rating.  

During the May 2007 VA examination he reported daily nausea, heartburn and vomiting if he does not take ranitidine but reported that he had not vomited in the last month.  He also reported regurgitation occurring twice per week.  But, he reported that he did not have dysphagia, hematemesis, or melena.  Although he reports that he vomits if he does not take ranitidine, the evidence does not show that any of his symptoms result in considerable or severe impairment of health or that he has substernal or arm or shoulder pain resulting from the condition.  

His symptoms amount to pyrosis and regurgitation and some vomiting.  Taking his disability picture as a whole, a rating of 10 percent is warranted because he has two or more of the symptoms for a 30 percent rating but of lesser severity than that his contemplated for the 30 percent rating.  However, as he does not have considerable impairment of health from this condition, a higher rating is not warranted.  

The preponderance of the evidence shows that his disability approximates the criteria for a 10 percent rating but does not approximate the criteria for a higher schedular rating for any period of time on appeal.  Hence a 10 percent rating, but no higher, must be granted under the rating schedule.  

The criteria listed in Diagnostic Code 7346 contemplate all of the symptoms suffered by the Veteran due to his GERD and hiatal hernia.  He reports indigestion, regurgitation, and some vomiting, all of which are listed in this provision.  The provision also contemplates a range of disability levels greater than the level of disability that the Veteran suffers.  Because the schedular criteria contemplate both his symptoms and his level of disability, the Board declines to remand this matter for referral for extraschedular consideration.  

There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A.  § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August 2006 and April 2007 that fully addressed all required notice elements and were sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment and personnel records and the Veteran has submitted all private records that he has identified are relevant and obtainable.  Although he reports that he was treated by Dr. C.F. immediately after service and for the following two decades, he also reports that the records have been destroyed.  VA examinations were afforded the Veteran in 2007 as explained in the substantive portion of this document.  The Board finds these examinations to be adequate.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for PTSD and unipolar recurrent depression is granted.  

The appeal is denied as to entitlement to service connection for duodenal ulcer, also claimed as peptic ulcer disease, gout, chronic upper respiratory infection, chronic bronchitis, a low back disability, and a right wrist disability to include right carpal tunnel syndrome.  

A disability rating of 10 percent is granted for the Veteran's GERD and hiatal hernia, subject to the laws and regulations governing the payment of monetary benefits.  



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


